MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-01030-CV

In the Interest of A.L.H., A Child         Appealed from the 313th District Court
                                           of Harris County. (Tr. Ct. No. 2014-
                                           00466J). Opinion delivered by Justice
                                           Jamison. Chief Justice Frost and Justice
                                           Busby also participating.

TO THE 313TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on June 16, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from a judgment terminating parental rights signed
December 17, 2014, was heard on the transcript of the record. We have inspected
the record and find error. We therefore, REVERSE that portion of the trial court’s
judgment terminating the father’s parental rights to the child, and RENDER
judgment denying the Department’s request to terminate the father’s rights to the
child. The remainder of the trial court’s judgment is AFFIRMED.
       We further order this decision certified below for observance.
       We further order that mandate be issued immediately.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, Texas, June
19, 2015.